Citation Nr: 0517856	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  04-09 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD), and if the claim is reopened, whether 
service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran had active service from June 1963 to January 
1967, and from October 1968 to December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 RO decision which found that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for PTSD.  In December 
2002, the veteran filed a notice of disagreement with this 
decision.  In September 2003, the veteran perfected his 
appeal herein, following the RO's statement of the case 
issued earlier that same month.

In October 2004, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge designated 
by the Chairman of the Board to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West 2002).  A transcript of the 
hearing is of record.  

As indicated below, the Board finds that the veteran has now 
submitted new and material evidence to reopen his claim for 
service connection for PTSD.  The reopened claim is addressed 
in the REMAND portion of the decision below and REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In January 1988, the Board denied service connection for 
PTSD.  

2.  Evidence associated with the record since then includes 
some evidence which is new and bears directly and 
substantially on the matter under consideration, and is so 
significant that it must be considered in order to fairly 
decide the veteran's claim.  


CONCLUSION OF LAW

New and material evidence has been submitted since the 
Board's January 1988 decision, and the claim for service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that new and material evidence has been 
submitted in order to reopen his claim seeking service 
connection for PTSD.  Through correspondence, the rating 
decision, and the statement of the case (SOC), he has been 
notified with regard to the evidence necessary to 
substantiate his claim, and of his and the VA's respective 
duties to obtain evidence.  Identified pertinent medical 
records have been obtained.  The Board finds that the notice 
and duty to assist provisions of the law have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).   Moreover, in light of 
the Board's decision herein, any error in notification is 
considered to be harmless.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).

A claim for service connection for PTSD was denied in a 
January 1988 Board decision.  That decision is final, with 
the exception that the claim may be reopened if new and 
material evidence has been submitted since then, and if so 
reopened, the claim will be reviewed on a de novo basis.  38 
U.S.C.A. §§ 5108, 7104; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

The definition of "new and material evidence" in 38 C.F.R. 
§ 3.156(a) was revised, effective August 29, 2001.  The 
veteran filed his claim to reopen prior to that date.  The 
regulation specifies that the amendments do not apply to 
claims, such as the claim here, that were pending before that 
date.  In order to satisfy the applicable requirement, the 
evidence "must be both new and material."  Smith v. West, 
12 Vet. App. at 314.  "New evidence" is evidence "not 
previously submitted to agency decision makers ... [that] is 
neither cumulative nor redundant."  38 C.F .R. § 3.156(a) 
(2001); see Smith, supra (if evidence was not in the record 
at time of final disallowance of claim and is not cumulative 
of other evidence in the record, it is new); see also Elkins 
v. West, 12 Vet. App. 209, 216 (1999) (en banc).  New 
evidence will be considered material only if it "bears 
directly and substantially upon the specific matter under 
consideration" and "by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2001); see Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998) (materiality requirement of 
38 C.F.R. § 3.156(a) (2001) is not focused on outcome 
determination but upon importance of complete record for 
evaluation of appellant's claim).  

The Board's January 1988 decision concluded that the veteran 
did not have PTSD.  
The Board's decision was based upon the medical evidence in 
the file at that time, including a VA examination for PTSD, 
conducted in January 1985.

The evidence received since the last final disallowance of 
the veteran's claim on any basis is presumed credible for 
purposes of reopening the claim, unless it is inherently 
false or untrue or, if a statement or other assertion, it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 
Vet. App. 510 (1992).  See also Robinette v. Brown, 8 Vet. 
App. 69 (1995).  

Medical evidence received since the Board's January 1988 
decision includes private and VA medical treatment records 
dated in 2002.  A review of these records revealed multiple 
diagnoses of PTSD.  In particular, a VA treatment report, 
dated in October 2002, concluded with a diagnosis of PTSD, 
and also noted concurrence of this diagnosis by a second VA 
physician.

In addition to the medical evidence, the veteran, through his 
statements and testimony before the Board at the October 2004 
hearing, reported numerous stressors occurring in both 
periods of his active duty service.  In October 2004, he also 
submitted copies of numerous Operational Reports, Daily Staff 
Journals, and a letter home to his spouse, dated in September 
1970, which do provide some supporting evidence that some of 
his claimed stressors may have occurred.

Comparing the evidence received since the Board's January 
1988 decision to the evidence of record before then, the 
Board finds that the additional evidence submitted since the 
January 1988 Board decision bears directly and substantially 
upon the specific matter under consideration, i.e., whether 
the veteran's current has PTSD, which developed as a result 
of service, and is of such significance that it must be 
considered together with all other evidence to fairly decide 
the merits of the claim.  Accordingly, the Board concludes 
that the veteran has submitted evidence that is new and 
material and that the claim for service connection for PTSD 
must be reopened.  

The reopening of this claim does not mean that service 
connection for PTSD is granted.  Rather, the merits of the 
claim for service connection will have to be further reviewed 
by the RO after it develops additional evidence, as set forth 
in the below remand.


ORDER

The claim for service connection for PTSD is reopened; to 
this extent, the appeal is granted.


REMAND

The veteran contends that service connection is warranted for 
PTSD.   As noted above, he served in June 1963 to January 
1967, and from October 1968 to December 1970, including two 
tours of duty in Vietnam.

In support of his claim, he has alleged multiple inservice 
stressor incidents.  He claims that he was in a helicopter 
which crash landed in the summer of 1965, while serving in 
Europe.  

On his first tour of duty in Vietnam, from January 1966 to 
January 1967, he claims: he was attacked by the enemy while 
patrolling an off post laterite pit, and that his commanding 
officer was killed in an attack during a patrol of the same 
location; he traveled in convoys which were attacked by the 
enemy while traveling from Bien Hoa and Long Binh to Phu Loi 
and Chu Chi; on one such trip, a friend of his, Rodney 
Wilson, was killed when the truck struck a mine; he was a 
member of an enemy tunnel destruction team; and he was 
attacked while building a new special forces camp near the 
Cambodian border during the last six weeks of his tour of 
duty.

He has also alleges inservice stressors related to his second 
tour of duty.  He claims that he was assigned to the C 
Company, of the 26th Engineering Battalion.  In this 
position, he indicated that he cleared roads of mines.  While 
stationed in Chu Lai, he claims he was subjected to rocket 
attacks.  He also reported that he was struck by a truck, 
requiring that he be hospitalized for a wrist fracture, while 
on base at Chu Chi, around the end of July 1970.

After reviewing the veteran's claims folders, the Board finds 
that there is a further duty to assist the veteran in 
developing his claim for service connection for PTSD.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  
 
First, a review of the record reveals that the RO should make 
another attempt to locate the veteran's complete service 
personnel and service medical records.  Currently, there 
appears to be no service personnel records relating to his 
second tour of duty in Vietnam,  In addition, portions of his 
service personnel records that are in the record are 
illegible.  In addition, a review of the record reveals that 
most of the veteran's service medical records are not in the 
claims folder.  Under these circumstances, the Board believes 
the RO should make another attempt to obtain any additional 
service medical and service personnel records which may be 
available in order to confirm the veteran's unit of 
assignment and dates of assignment, as well as his alleged 
injuries.  

The RO should also make an attempt, with the assistance of 
the veteran, to verify his claimed inservice stressors.  In 
doing so, the RO should review the new evidence submitted by 
the veteran, along with any additional service personnel 
records that are found, and determine if his reported 
stressors have been adequately verified.  

Finally, the veteran should be asked to provide updated 
information concerning any additional medical treatment 
received by him for PTSD during the course of this appeal.  
He should then be scheduled for a VA examination for PTSD.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the National 
Personnel Records Center (NPRC) to 
determine whether there are any copies of 
the veteran's service personnel records 
and service medical records available.  
If so, these records should be associated 
with the veteran's claims folder.

2.  The RO should ask the veteran to 
identify all medical providers who have 
treated him for psychiatric problems, 
including PTSD, since 2002.  The RO 
should then obtain copies of the 
identified medical records.

3.  The RO should then review the 
veteran's stressor statements herein, the 
additional documentation provided by the 
veteran regarding his claimed inservice 
stressors, and any additional evidence 
received pursuant to the above.  If the 
veteran's stressors remain unconfirmed, 
the RO should consider whether additional 
development is required herein, i.e. 
requesting additional details from the 
veteran regarding his claimed stressors; 
and attempting to verify the veteran's 
claimed service stressor(s) through the 
U.S. Armed Services Center for Unit 
Records Research (CURR).  

4.  The veteran should then undergo a VA 
compensation examination to determine the 
existence and etiology of PTSD (or any 
other psychiatric disorder).  The claims 
folder should be provided to and reviewed 
by the VA physician in conjunction with 
the examination.  If PTSD is diagnosed, 
the VA examiner should clearly identify 
the event(s) which are considered 
stressors supporting the diagnosis, and 
should fully explain why the stressors are 
considered sufficient for purposes of 
rendering the diagnosis.  If any other 
psychiatric disorder is diagnosed, the VA 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the condition is related to the 
veteran's periods of active duty service 
from June 1963 to January 1967, and from 
October 1968 to December 1970.

5.  After assuring that there has been 
compliance with the notice and duty to 
assist requirements of the law, the RO 
should review, on a de novo basis, the 
merits of the reopened claim for service 
connection for PTSD.  If the claim remains 
denied, the RO should issue a supplemental 
statement of the case to the veteran and 
his representative, and they he should be 
given an opportunity to respond, before 
the case is returned to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


